Case 1:18-cv-02780-NYW Document 158 Filed 10/09/20 USDC Colorado Page 1 of 9




                               IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLORADO

 Civil Action No. 1:18-cv-02780-NYW


 RV HORIZONS, INC., et al.,

                 Plaintiffs,

 vs.

 JAMIE SMITH, et al.,

                 Defendants.

                  PLAINTIFFS’ DEPOSITION DESIGNATIONS

         Plaintiffs, by and through undersigned counsel, respectfully designate portions of

 testimony from the following depositions. All depositions will be shown by video at trial.

 Plaintiffs reserve the right to use live testimony if these witnesses appear and testify at trial.

  Transcript                                               Plaintiffs’ Designations:
  Brian Dahn
  December 10, 2019 Deposition
                                                           11:12-20
                                                           12:17-14:14
                                                           16:8-20:8
                                                           20:19-23
                                                           21:22-23:21
                                                           25:1-12
                                                           25:16-36:14
                                                           36:18-19
                                                           36:21-39:7
                                                           39:10-44:11
                                                           45:9-52:4
                                                           54:1-14
                                                           55:25-56:17
                                                           56:21-60:1
                                                           60:16-66:5
                                                           66:10-67:24
                                                           68:15-73:15
                                                           73:18-84:23
Case 1:18-cv-02780-NYW Document 158 Filed 10/09/20 USDC Colorado Page 2 of 9




                                          85:5-93:5
                                          93:12-23
                                          94:14-23
                                          95:3-107:16
                                          108:1-113:2
                                          113:12-114:19
                                          114:25-115:22
                                          115:25-117:22
                                          118:5-120:16
                                          122:1-126:18
                                          126:21-22
                                          126:24-128:19
                                          129:25-131:19
                                          131:25-134:21
                                          134:23-135:10
                                          135:14-15
                                          135:17-139:3
                                          139:5-7
                                          139:9-20
                                          139:24-140:3
                                          140:13-153:24
                                          155:5-179:1
                                          179:13-206:18
                                          207:2-208:14
                                          208:17-214:25
                                          215:3-17
                                          215:20-216:3
                                          216:6-217:15
                                          217:22-218:21
                                          218:23-230:9
                                          228:5-229:11
                                          231:11-25
                                          232:16-233:9
                                          234:17-235:15
                                          235:23-237:22
                                          237:25-238:2
                                          238:4-6
                                          239:5-22
                                          239:25-240:9
                                          240:15-241:8
                                          241:14-243:11
                                          243:13-244:2
                                          244:4-13
                                          244:16-24
                                          245:2-246:16


                                     2
Case 1:18-cv-02780-NYW Document 158 Filed 10/09/20 USDC Colorado Page 3 of 9




                                          246:23
                                          247:3-249:1
                                          249:4-11
                                          249:14-250:6
                                          250:22-255:8
                                          260:11-263:21
                                          264:4-265:14
                                          266:7-20
                                          266:23-268:4
  Nancy Naeve
  December 11, 2019 Deposition
                                          7:25-12:20
                                          13:13-16:18
                                          17:2-19:20
                                          27:1-34:18
                                          41:3-43:19
                                          44:10-47:3
                                          47:25-53:18
                                          59:14-60:23
                                          61:13-63:5
                                          74:16-75:1
                                          75:21-77:2
                                          78:16-80:1
                                          80:22-81:24
                                          82:8-84:12
                                          84:19-85:21
                                          86:6-99:23
                                          100:10-104:20
                                          105:6-112:5
                                          113:19-115:4
                                          117:20-120:11
                                          120:24-126:19
                                          127:6-128:14
                                          130:21-135:25
                                          136:8-137:1
                                          138:1-145:18
                                          147:4-16
                                          148:4-151:9
                                          152:2-153:23
                                          158:3-160:5
                                          168:3-182:10
                                          184:12-200:7
                                          201:2-202:16
                                          203:13-204:9
                                          206:9-208:21


                                     3
Case 1:18-cv-02780-NYW Document 158 Filed 10/09/20 USDC Colorado Page 4 of 9




                                          227:5-228:14
                                          239:10-243:8
                                          248:11-253:2
                                          253:7-254:7
                                          254:21-256:12
                                          257:17-258:19
  Jamie Smith
  November 21, 2019 Deposition
                                          7:1-12:15
                                          13:3-15:11
                                          18:15-20:10
                                          20:12
                                          21:12-22:1
                                          23:10-24:5
                                          27:12-28:19
                                          29:11-34:15
                                          35:7-40:24
                                          41:3-16
                                          41:18-45:3
                                          45:6-18
                                          46:24-50:5
                                          50:7-54:25
                                          55:7
                                          55:20-60:23
                                          60:25-62:10
                                          62:12-25
                                          63:3-64:9
                                          64:17-69:14
                                          69:25-70:18
                                          70:20-71:2
                                          71:4-76:18
                                          76:20-91:10
                                          91:12-16
                                          91:21-92:19
                                          92:21-94:5
                                          94:7-96:11
                                          97:8-25
                                          98:16-106:7
                                          106:14-108:10
                                          108:13-111:16
                                          113:2-116:4
                                          117:3-123:11
                                          126:15-127:9
                                          127:13-21
                                          128:18-135:24


                                     4
Case 1:18-cv-02780-NYW Document 158 Filed 10/09/20 USDC Colorado Page 5 of 9




                                          136:2-138:5
                                          138:23-142:1
                                          142:3-143:2
                                          143:4-148:11
                                          148:13-23
                                          148:25-150:1
                                          150:5-11
                                          156:7-23
                                          157:25-159:12
                                          159:21-165:17
                                          165:19-20
                                          165:23-166:4
                                          166:6-8
                                          166:11-18
                                          166:23-168:2
                                          168:7-11
                                          168:18-172:8
                                          172:10-11
                                          172:13-177:19
                                          177:21-182:21
                                          182:24-183:7
                                          184:5-187:5
                                          187:9-18
                                          187:20-188:12
                                          188:15-189:11
                                          189:13-195:7
                                          195:9-196:10
                                          196:13-197:12
                                          197:14-17
                                          197:21-200:25
                                          201:2-11
                                          201:15-207:15
                                          208:8-210:13
                                          211:1-215:7
                                          215:13-238:8
                                          238:10-243:20
                                          243:22-246:13
                                          246:18-21
                                          246:23-248:3
                                          248:5-10
                                          248:12-251:1
                                          251:3-10
                                          252:4-255:22
                                          256:4-260:21
                                          260:25-261:7


                                     5
Case 1:18-cv-02780-NYW Document 158 Filed 10/09/20 USDC Colorado Page 6 of 9




                                          261:18-266:7
                                          266:9-269:19
                                          269:21-270:8
                                          270:15-276:23
                                          276:25-277:19
                                          278:12-284:25
                                          285:6-10
                                          285:12-289:25
                                          290:2-11
                                          290:13-14
                                          290:24-291:24
  Ryan Smith
  December 16, 2019 Deposition
                                          8:25-32:2
                                          33:3-44:13
                                          44:20-48:21
                                          48:23-73:1
                                          73:7-85:18
                                          86:4-104:13
                                          104:17-18
                                          104:23-110:1
                                          110:23-113:21
                                          114:6-115:1
                                          122:7-151:24
                                          152:5-155:1
                                          156:16-158:18
                                          159:9-167:24
                                          168:10-181:19
                                          182:4-188:10
                                          189:6-234:18
                                          235:1-236:7
  Kathleen White
  December 9, 2019 Deposition
                                          8:2-9
                                          8:11-20
                                          8:25-12:25
                                          14:22-15:2
                                          15:4-5
                                          16:25-17:10
                                          17:13-20
                                          17:22-18:11
                                          18:25-21:12
                                          21:14-22:21
                                          22:23-23:16
                                          23:18


                                     6
Case 1:18-cv-02780-NYW Document 158 Filed 10/09/20 USDC Colorado Page 7 of 9




                                          39:21-43:6
                                          43:13-45:3
                                          46:21-54:16
                                          55:3-60:15
                                          61:7-65:2
                                          65:7-76:10
                                          77:1-84:18
                                          85:1-86:23
                                          87:3
                                          87:5-20
                                          87:23-88:13
                                          88:19-20
                                          88:22-24
                                          89:1-94:21
                                          94:25-96:9
                                          96:11-99:8
                                          99:16-107:22
                                          122:20-123:14
                                          123:20-21
                                          124:2-125:3
                                          125:6-126:22
                                          126:25-128:6
                                          138:9-140:2
  Peter Reinert
  October 3, 2019 Deposition
                                          6:15-8:14
                                          9:1-7
                                          10:8-23
                                          12:1-11
                                          13:3-10
                                          14:3-6
                                          18:23-19:16
                                          23:4-24:1
                                          26:16-28:5
                                          29:8-30:4
                                          33:8-34:21
                                          45:23-48:3
                                          55:12-57:9
                                          60:7-61:6
                                          63:17-65:16
                                          65:25-66:5
                                          66:11
                                          70:4-71:17
                                          75:19-78:10
                                          79:22-80:14


                                     7
Case 1:18-cv-02780-NYW Document 158 Filed 10/09/20 USDC Colorado Page 8 of 9




                                          82:22-83:15
                                          83:21-84:18


 Dated: October 9, 2020.

                                         Respectfully submitted,

                                          /s Jessica J. Smith
                                          Jessica J. Smith
                                          Craig Stewart
                                          Christopher H. Toll
                                          HOLLAND & HART LLP
                                          555 17th Street, Suite 3200
                                          Denver, CO 80202
                                          Phone: (303) 295-8374
                                          Fax: (303) 974-1133
                                          CStewart@hollandhart.com
                                          JJSmith@hollandhart.com
                                          CToll@hollandhart.com

                                         ATTORNEYS FOR PLAINTIFFS




                                     8
Case 1:18-cv-02780-NYW Document 158 Filed 10/09/20 USDC Colorado Page 9 of 9




                                  CERTIFICATE OF SERVICE

         I hereby certify that on October 9, 2020, I served the foregoing via email to the

 following:

         Michael Crosbie
         Nicole Ballante
         300 S. Orange Ave
         Orlando, FL 32801
         (407) 836-6796
         mcrosbie@shutts.com
         nballante@shutts.com
         ATTORNEY FOR SMITH DEFENDANTS

         Christian Hendrickson
         Joseph Daniels
         Sherman & Howard LLC
         633 17th Street
         Suite 3000
         Denver, CO 80202
         chendrickson@shermanhoward.com
         jdaniels@shermanhoward.com
         ATTORNEY FOR DAHN DEFENDANT


                                                        s/ Jessica J. Smith



 15523272_v5




                                                  9
